Case 2:21-cv-01246-AB-PVC Document 16 Filed 06/09/21 Page 1 of 1 Page ID #:51




 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10   JOSE ESTRADA,                                 ) Case No.: 2:21-cv-01246-AB-PVC
                                                   )
11               Plaintiff,                        )
                                                   ) ORDER DISMISSING CIVIL ACTION
12      v.                                         )
     DOLLAR TREE STORES, INC., a                   )
13   Virginia Corporation,                         )
                                                   )
14                                                 )
                 Defendants.                       )
15                                                 )
16
17           THE COURT has been advised that this action has been settled.
18           IT IS THEREFORE ORDERED that this action is hereby dismissed without costs
19   and without prejudice to the right, upon good cause shown within 60 days, to re-open
20   the action if settlement is not consummated. This Court retains full jurisdiction over this
21   action and this Order shall not prejudice any party to this action.
22
23
     Dated: June 9, 2021              _______________________________________
24                                    ANDRÉ BIROTTE JR.
25                                    UNITED STATES DISTRICT JUDGE

26
27
28   Notice of Settlement           -1-                2:21-cv-01246-AB-PVC
